DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 6/27/2022, with respect to 103 rejection have been fully considered and are persuasive.  The 103 rejection for claims 1-15, 17-24 has been withdrawn.  See reasons for allowance below.
Allowable Subject Matter
Claims 1-15, 17-24 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

Claim 1 recites a method for passive wakeup of a user interaction device by configuring a wakeup time of the user interaction device, the method comprising: configuring, by the configuring device, the wakeup time to switch the user interaction device to a wakeup state in which the user interaction device is awake for the configured wake time, based on determining that the probability is above a pre-defined threshold value, wherein a duration of the wakeup time is determined as proportional to the estimated probability of the at least one voice interaction with the user interaction device being initiated by the user at a future time. Claim 1, as amended, renders the rejection moot because Kim, Wang, and Talwar, taken singularly or in combination, do not disclose that in response to detecting the occurrence of the at least one non-voice event, estimating, by the configuring device based on the detected at least one non-voice event, a probability of at least one voice interaction with the user interaction device being initiated by a user at a future time. Kim is directed to dynamically adjusting always listening speech trigger thresholds. Kim, par. [0002]. In particular, paragraph [0045] of Kim discloses determining "a confidence level or score for the likelihood that sampled audio includes a portion of a spoken trigger". Here, the confidence level or score of Kim relates to likelihood that audio which is sampled from already spoken speech includes a portion of a spoken trigger; but it is not relevant to feature 1 of amended Claim 1, i.e., "estimating a probability of at least one voice interaction with the user interaction device being initiated by a user at a future time". That is, Kim does not disclose or teach a probability of at least one voice interaction with the user interaction device being initiated by a user at a future time. Talwar is directed to adjusting speech input timeouts in light of presently-detected characteristics of the input speech. Talwar, par. [0001]. Paragraph [0068] of Talwar discloses determining presence of insignificant utterances. However, since the presence of the insignificant utterances is detected within already spoken speech, the feature of determining presence of insignificant utterances disclosed by Talwar is not relevant to estimating a probability of at least one voice interaction with the user interaction device being initiated by a user at a future time. Paragraphs [0094] and [0099] of Talwar disclose determining the extent to which the listening timeout is to be adjusted, and adjusting the listening timeout. Even though it is assumed that the listening timeout of Talwar corresponds to "a duration of the wakeup time" of amended Claim 1, Talwar does not disclose "estimating a probability of at least one voice interaction with the user interaction device being initiated by a user at a future time". Determining whether or not insignificant utterances exist, which is disclosed by Talwar, may relate to the estimated probability of amended Claim 1, but cannot interpreted as the estimated probability itself. In view of the above, Talwar fails to disclose not only the estimated probability but also determining timeout proportional to the estimated probability. Consequently, Talwar, taken singularly or in combination, does not disclose or suggest that "a duration of the wakeup time is determined as proportional to the estimated probability of the at least one voice interaction with the user interaction device being initiated by the user at a future time," as recited in Claim 1. 
A new search was made and art was found to Pogue, Smith and Sampath. Smith does not beat the priority date for the application. Pogue teaches Self generated wake expressions where the system determines whether  a wakeword was generated by an user or the system itself. However it is silent with regards to adjusting the waketime proportional to probability of future use, see abstract. Sampath teaches using a motion sensor for waking a device from a hibernation state, see abstract, however it is also silent with regards to “wherein a duration of the wakeup time is determined as proportional to the estimated probability of the at least one voice interaction with the user interaction device being initiated by the user at a future time”.
For at least these reasons, Claim 1 and its dependent claims are allowable. For similar reasons claims 6 and 11 and their respective dependent claims are allowable. 
16 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art available on form 892.
Smith ‘756, conditional wake word eventing based on environment monitoring, see abstract.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711. The examiner can normally be reached Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656